United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2106
                                   ___________

James Joseph Owens-El,                  *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Bill Hedrick, Warden,                   *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: September 3, 2003
                             Filed: September 11, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       James J. Owens-El appeals the District Court’s1 denial of his Federal Rule of
Civil Procedure 60(b) motion. Having carefully reviewed the record and the parties’
submissions on appeal, we conclude that the District Court did not abuse its
discretion in denying Owens-El’s motion. See Arnold v. Wood, 238 F.3d 992, 998
(8th Cir. 2001) (standard of review; Rule 60(b) is not vehicle for reargument of
merits, and movant must show exceptional circumstances to justify relief), cert.
denied, 534 U.S. 975 (2001). Accordingly, we affirm. See 8th Cir. R. 47B.

      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-